COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
THE STATE OF TEXAS,
 
                           
  Appellant,
 
v.
 
JOHN JEREMY ROGERS,
 
                           
  Appellee.


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                  No. 08-12-00207-CR
 
Appeal from the
 
363rd
  District Court
 
of Dallas
  County, Texas
 
(TC# F09-24738)
 



 
MEMORANDUM
OPINION
 
Pending before the
Court is the State’s motion to dismiss this appeal pursuant to Tex. R. App. P. 42.2(a).  Finding that the State has complied with the requirements
of Rule 42.2(a), we grant the motion and dismiss the appeal.
 
                                                                        GUADALUPE
RIVERA, Justice
October 31, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.
 
(Do Not Publish)